Citation Nr: 0721513	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-40 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Behcet's disease with defective vision, oral monilia, and 
severe and gross incoordination of all extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to May 1950 
and from November 1950 to September 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a July 1969 decision, the RO denied service connection 
for Behcet's disease with defective vision, oral monilia, and 
severe and gross incoordination of all extremities.  The 
veteran was notified in a July 1969 letter, but he did not 
appeal the decision.  

2.  Evidence submitted since the July 1969 rating decision 
was not previously submitted, but it is not related to an 
unestablished fact necessary to substantiate the claim, and 
it does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for Behcet's disease with defective 
vision, oral monilia, and severe and gross incoordination of 
all extremities has not been received.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5104, 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.104(a), 3.156(a), (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2003 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of this 
letter by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

The Board recognizes that the information pertaining to 
disability ratings and effective dates was provided to the 
veteran after the initial adjudication of his claim, and that 
there has been no readjudication of his claim subsequent to 
this notification.  However, as the claims are being denied, 
the Board notes that neither a degree of disability nor an 
effective date will be assigned.  Therefore, despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the October 2003 VCAA letter mentioned above.  The 
July 1969 rating decision denied the veteran's claim on the 
basis that there was no evidence to establish a link between 
the veteran's Behcet's disease and his active service.  The 
October 2003 VCAA letter notified the veteran that evidence 
of a link between his claimed disability and active service 
was required. 

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, and statements and testimony from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

New and Material

The RO initially denied service connection for Behcet's 
disease with defective vision, oral monilia, and severe and 
gross incoordination of all extremities, in July 1969.  The 
decision is final.  38 C.F.R. §§ 20.302, 20.1103 (2006).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised to clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b) (2006).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in July 
2003, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
appellant's claim for service connection for Behcet's disease 
with defective vision, oral monilia, and severe and gross 
incoordination of all extremities.  The Board agrees.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the 1969 decision 
included the veteran's service medical records (SMRs), 
private treatment records dated in the 1960s and a VA 
examination report from may 1969.  

The RO denied the claim for service connection in July 1969 
noting that while little was known about the etiology of 
Behcet's disease, it was acknowledged that it was a disorder 
that was more prevalent in the Middle East and usually 
affected young adult males.  The disease was progressive and 
the prognosis was unpredictable.  Occasionally, there were 
spontaneous cures but recurrences sometimes continued.  As to 
the current case, the RO noted that it would be purely 
speculative to say that this disease had its inception during 
service as there were no symptoms of this disorder during 
service and because the initial symptoms did not occur until 
approximately 12 years after discharge (in 1966).  Further, 
it was noted that the veteran was a stevedore for several 
years after service and in contact with ships, and crewmen 
from the East and Far East.  

The evidence associated with the claims file subsequent to 
the RO's 1969 decision includes additional private records 
dated from the 1990s through 2003 and testimony from a Travel 
Board hearing in September 2006.  Also added to the record 
were excerpts from numerous medical treatises obtained from 
the internet regarding Behcet's disease to include facts 
about the disease as well as common symptoms that occur as a 
result of this condition.  

The veteran's testimony at the 2006 personal hearing is 
neither new nor material.  While the claims file reflects no 
prior testimony from him on the issue before us, his hearing 
testimony is still not new as it is redundant of evidence 
already of record.  Specifically, he continues to maintain 
that this condition originated during his military service.  
He argues that the onset of the disease was during his time 
in the Middle East or Far East where the disease is known to 
be more prevalent.  These statements are not new or material 
as this was his contention at the time of the previous denial 
in 1969.  

Specifically, as to the assertion by the veteran that 
Behcet's disease is especially prevalent in parts of the 
world where he was during service, to include the Middle East 
and Far East, the Board notes that at the time of the RO's 
1969 denial, the bases for denial included the notation that 
this condition was especially prevalent in the Middle East.  
Additional bases for denial included that that there was no 
diagnosis of Behcet's disease during service or for 
associated symptoms as inservice treatment was limited to 
venereal warts and a right shoulder contusion.  Thus, it may 
be said that his testimony and statements of record merely 
amount to a reiteration of the prior basis of the claim that 
his Behcet's disease with defective vision, oral monilia, and 
severe and gross incoordination of all extremities is of 
service origin.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

While the medical records referenced above are new evidence 
in that they had not previously been associated with the 
claims file, they do not constitute material evidence since 
they reiterate the same information previously considered by 
the RO in the July 1969 rating decision, namely that the 
appellant presently has Behcet's disease which was initially 
diagnosed approximately 12 years after service.  These 
records do not support the assertion that either (1) the 
veteran's Behcet's disease manifested during service or (2) 
that there is a medical nexus between his current disorder 
and military service.  They are, in fact, cumulative of the 
records obtained previously in that they show diagnosis of 
Behcet's syndrome in 1966, many years after military service.  
There is nothing in the treatment record to suggest that this 
disorder manifested during service or until many years 
thereafter.  Moreover, there continues to be no indication of 
treatment for symptoms associated with this condition during 
service.  Therefore, these medical records cannot 
substantiate the necessary unestablished elements of the 
appellant's claim; and thus are not material to the issue at 
hand.  

The medical information submitted in recent years in support 
of the claim explains that Behcet's disease is a chronic 
condition where the body's immune system becomes overactive 
and is more common in the Mediterranean countries, to include 
Turkey, the Middle East, Japan, and South-East Asia.  Common 
symptoms include oral sores, visual impairment, genital 
lesion, skin lesions, arthritis, and fatigue.  While this 
information has been reviewed, the Board notes that these 
submissions are very general in nature and do not address the 
specific facts of the veteran's claim before the Board.  As 
this generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between 
the veteran's current symptoms and his military service, nor 
address why this condition, first diagnosed 12 years after 
service, is of service origin, it is insufficient to 
establish the element of medical nexus evidence.  See Sacks 
v. West, 11 Vet. App. 314 (1998).  In fact, this information 
also states that while the cause of this disease remains 
unknown, experts agree that it may be genetic.  Thus, the 
Board also finds that these extracts of internet articles are 
also not new and material.  

In further explanation, the Board observes that the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 
11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  However, in the present case, the extract evidence 
submitted on the veteran's behalf is not accompanied by the 
opinion of any medical expert linking the veteran's Behcet's 
disease to military service.  Additionally, it fails to 
demonstrate with a degree of certainty the relationship 
between the diagnosis of this condition and any incident of 
service.  The Board concludes that this information, while 
new, does not raise a reasonable possibility of 
substantiating the veteran's claim.

Thus, while new evidence has been associated with the claims 
file since the July 1969 rating decision, this evidence is 
either duplicative or immaterial in nature and therefore does 
not assist in substantiating the veteran's claim or raise a 
reasonable possibility of substantiating the claim.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, for the reasons discussed above, the Board finds 
that new and material evidence has not been presented to 
reopen the veteran's claim of entitlement to service 
connection for Behcet's disease with defective vision, oral 
monilia, and severe and gross incoordination of all 
extremities.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the veteran's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for Behcet's disease with 
defective vision, oral monilia, and severe and gross 
incoordination of all extremities and the claim is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


